DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-7, drawn to a method for producing a water-absorbing agent.
Group II, claim(s) 8-14, drawn to a water-absorbing agent.
Group III, claim(s) 15, drawn to a water-absorbing article.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature in regards to a number of physical properties such as the CRC property which is 35 g/g or more in Group I, and is 28 g/g or more and less than 34 g/g in Group II. 
Groups II and III lack unity of invention because even though the inventions of these groups require the technical feature of having the same physical properties for the water-absorbing agent, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the prior-art rejection over Torii et al. U.S. Patent Application Publication No.: 2007/0123658 A1 as set forth below.  

During a telephone conversation with Leanne M. Rakers on 05/10/22 a provisional election was made without traverse to prosecute the invention of Group II, claims 8-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-7 and 15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 8 is deemed to be indefinite due to the use of the articles “a” and “an” at the start of the physical properties (a) to (e), because their use implies that said physical properties ranges are just one of many unspecified physical properties ranges. Applicant can correct this issue by deleting the articles “a” and “an” at the start of the physical properties (a) to (e), and inserting thereof the word --the--. 
Dependent claim 9 is also indefinite for the same basic reason independent claim 8 is indefinite. Applicant can correct this issue by deleting the phrase “a proportion” in line 2 of the claim and inserting therefor the phrase --the proportion--. 
Claims 10-14 are also being rejected here because they are directly dependent on independent claim 8.
Claim 14 is also objected to because it is a duplicate of claim 13. Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Torii et al. U.S. Patent Application Publication No.: 2007/0123658 A1.
Torri et al. disclose a water absorbent having excellent gel properties and showing excellent properties when used in a water-absorbing material of a sanitary/hygienic material such as paper diaper. Moreover, another object of the present invention is to provide a water absorbent which is safe and excellent in liquid permeability, and in which an amount of liquid permeability improver for improving the liquid permeability is reduced. The water absorbent is made from a water-absorbing resin prepared by a specific polymerization method and having a high degree of cross-linking, a high liquid holding property and a high gel strength (its swelling pressure of gel layer of is 35 kdyne/cm2 or more). This water absorbent is further processed to have a particular particle size distribution (95 wt % or more of its particles are less than 850 um  but not less than 106 um, and logarithmic standard deviation is in a range of 0.25 to 0.45 and then surface cross-linked. After that, a liquid permeability improver is added therein, see abstract.
Torri et al.’s independent claim 1 reads as followed: “A water absorbent comprising water-absorbing resin particles, which are surface cross-linked and prepared from a water-absorbing resin having a cross-linked structure prepared by polymerizing a monomer including at least acrylic acid and/or its salt, the water absorbent satisfying: (a) 90% by weight or more of the particles have a diameter less than 850 um but not less than 150 um; (b) a logarithmic standard deviation of the particle size distribution is in a range of 0.25 to 0.45; (c) AAPs for 0.9 wt % saline is 20 g/g or more; (d) CRCs for 0.9 wt % saline is not less than 29 g/g but less than 39 g/g; (e) a chemical cross-linking index is 160 or more, the chemical cross-linking index represented by Formula (1): Chemical Cross-Linking Index=(CRCs)/(CRCdw)x1000 (1), where CRCs (g/g) is an absorbency for 0.9 wt % saline, and CRCdw (g/g) is an absorbency for deionized water.”. 
Applicant’s claims are deemed to be directly anticipated over Examples 1 and 4 as set forth in Tables 1 and 2. As way of illustration only, the physical properties of the water absorbent particles of Example 4 are as followed: 1) the CRC value is 30.8 g/g, 2) the AAP value is 24.9 g/g, 3) the D50 (um) particle size value is 315 um, 4) the proportion of particles with a particle diameter of 600 um or more and less than 850 um is 0 weight percent and 5) the proportion of particles with a particle diameter of 150 um or more and less than 850 um is 96.2 weight percent, which reads on the limitation of applicant’s dependent claim 9. 
However, applicant’s physical properties of “(c) average gap radius” as set forth in independent claim 8, and the “updraw fluid retention capacity under load” as set forth in dependent claims 10-11, for the water absorbents of Examples 1 and 4, are not expressively set forth by Torii et al.. Nevertheless, applicant’s said physical properties of “(c) average gap radius” as set forth in independent claim 8, and the “updraw fluid retention capacity under load” are both deemed to be inherently met by the water absorbent particles of Examples 1 and 4 due to the following considerations.
Here, with regards to the “average gap radius,” the description (paragraphs [0214]-[0233] and [0415]-[0418]) of the present application indicates that the “average gap radius” is a value that can be acquired by measuring the amount of water held in gaps against the negative pressure of a water column by capillarity by using the device of fig. 1 and changing the head difference, and the “water suction absorption ratio under load,” that is, the capability of sucking up a liquid against gravity is excellent when the “average gap radius” is within the range defined in independent claim 8 of the present application, and further indicates that the “average gap radius” can be controlled by gel crushing and particle size.
 	Further, when considering the examples according to applicant’s inventions, as compared to the comparative examples, see (tables 2 and 5) in the description of the present application, it can be understood that for ones of the comparative examples, when the “average gap radius” is outside of the range of applicant’s claimed physical property “(c)” in independent claim 8, at least the physical property “(d) CRC” and/or the physical property “(a) weight average particle diameter (D50)” is/are also outside the range independent claim 8, and at the same time, the water suction absorption ratio under load (i.e. “updraw fluid retention capacity under load”) is also not within the ranges of dependent claims 10 and 11 of the present application. See examples 1, 3, 13, and 15-18 in applicant’s specification, whereas for each of the examples satisfying physical properties (a), (b), (d), and (e) in claim 8 of the present application, both physical property “(c) average gap radius” and the water suction absorption ratio under load (i.e. “updraw fluid retention capacity under load”), fall within the ranges defined in claims 8, 10, and 11 of the present application.
Furthermore, the limitations of dependent claims 12-14 of the present application are deemed to be fully met because: 1) the water-absorbent particles of Example 4 are mixed with aluminum sulfate, see paragraph [0273], which reads on applicant’s polyvalent metal salt of dependent claim 12, and 2) the water-absorbing particles are disclosed to be foamed particles, see paragraphs [0351] and [0376], which reads on applicant’s dependent claims 13-14.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117. The examiner can normally be reached M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D ANTHONY/Primary Examiner, Art Unit 1764